Exhibit 10.2

TAX MATTERS AGREEMENT

BY AND BETWEEN

ARMSTRONG WORLD INDUSTRIES, INC.

AND

ARMSTRONG FLOORING, INC.

DATED AS OF APRIL 1, 2016



--------------------------------------------------------------------------------

TAX MATTERS AGREEMENT

This TAX MATTERS AGREEMENT, dated as of April 1, 2016 (this “Agreement”), is by
and between Armstrong World Industries, Inc., a Pennsylvania corporation
(“AWI”), and Armstrong Flooring, Inc., a Delaware corporation (“AFI”).
Capitalized terms used in this Agreement and not otherwise defined herein shall
have the meanings ascribed to such terms in the Separation and Distribution
Agreement, dated as of the date hereof, between the Parties (the “Separation and
Distribution Agreement”).

R E C I T A L S

WHEREAS, the board of directors of AWI (the “AWI Board”) has determined that it
is in the best interests of AWI to separate AWI’s flooring business from its
ceilings (building products) business, creating two independent industry-leading
publicly traded companies;

WHEREAS, in furtherance of the foregoing, the AWI Board has determined that it
is in the best interests of AWI to separate the AFI Business from the AWI
Business (the “Separation”) and, following the Separation, to make a
distribution of all of the outstanding AFI Shares owned by AWI to holders of AWI
Shares on the Record Date, on a pro rata basis (the “Distribution”);

WHEREAS, AFI has been incorporated for these purposes and has not engaged in
activities except those incidental to its formation and in preparation for the
Distribution;

WHEREAS, AWI will effect certain restructuring transactions described in the
Separation and Distribution Agreement for the purpose of aggregating the AFI
Business in the AFI Group prior to the Distribution (collectively, the
“Reorganization”);

WHEREAS, for U.S. federal income tax purposes, the Separation and Distribution,
taken together, are intended to qualify as a transaction described in Sections
368(a)(1)(D) and 355 of the Code; and

WHEREAS, the Parties desire to set forth their rights and obligations with
respect to Taxes due for periods before and after the Distribution Date.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 General. As used in this Agreement, the following terms shall have the
following meanings:

“Active Business” shall mean the business conducted by the ATOB Entities as of
the Distribution Date.

 

-2-



--------------------------------------------------------------------------------

“Adjustment Request” shall mean any formal or informal claim or request filed
with any Governmental Authority, or with any administrative agency or court, for
the adjustment, refund, or credit of Taxes, including (i) any amended Tax Return
claiming adjustment to the Taxes as reported on the Tax Return or, if
applicable, as previously adjusted, (ii) any claim for equitable recoupment or
other offset, and (iii) any claim for refund or credit of Taxes previously paid.

“AFI” shall have the meaning set forth in the preamble hereof.

“AFI Business” shall have the meaning set forth in the Separation and
Distribution Agreement.

“AFI Controlled Tax Contests” shall have the meaning set forth in Article 6.3.

“AFI Group” shall mean (a) prior to the Distribution, AFI and each Person that
will be a Subsidiary of AFI as of immediately after the Distribution, even if,
prior to the Distribution, such Person is not a Subsidiary of AFI; and (b) on
and after the Distribution, AFI and each Person that is a Subsidiary of AFI.

“AFI Indirect Tax Liability” shall mean any liability for sales Taxes, use
Taxes, value added Taxes, goods and services Taxes, or any similar indirect
Taxes attributable to the AFI Business.

“AFI Separate Liability” shall mean any liability for Taxes for which AFI or any
member of the AFI Group is obligated under applicable Law to (x) pay such Taxes
or (y) file a Tax Return with respect to such Taxes, in each case other than a
liability for the following:

(i) Separation Taxes; and

(ii) Income Taxes imposed by any Governmental Authority if and to the extent

(A) the entity on which such Income Tax is imposed was, during the relevant
taxable period or portion thereof, a member of a consolidated, unitary,
combined, or other similar group (as defined for purposes of such Governmental
Authority’s Tax Law) and

(B) AWI or any member of the AWI Group was the “parent,” “common parent,”
“principal,” “named,” “key,” or other similar company or entity with respect to
such consolidated, unitary, combined, or other similar group (as determined for
purposes of such Governmental Authority’s Tax Law) during such relevant taxable
period or portion thereof.

“AFI Shares” shall have the meaning set forth in the Separation and Distribution
Agreement.

“Affiliate” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

-3-



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the preamble hereto.

“Ancillary Agreement” shall have the meaning set forth in the Separation and
Distribution Agreement.

“ATOB Entities” shall mean the entities listed on Schedule A.

“AWI” shall have the meaning set forth in the preamble hereto.

“AWI Businesses” shall mean all businesses, operations and activities (whether
or not such businesses, operations or activities are or have been terminated,
divested or discontinued) conducted at any time prior to the Effective Time by
either Party or any member of its Group, other than the AFI Business.

“AWI Controlled Tax Contests” shall have the meaning set forth in Article 6.2.

“AWI Group” shall mean AWI and each Person that is a Subsidiary of AWI (other
than AFI and any other member of the AFI Group).

“AWI Shares” shall have the meaning set forth in the Separation and Distribution
Agreement.

“Controlling Party” shall mean, with respect to a Tax Contest, the Party
entitled to control such Tax Contest pursuant to Articles 6.2 and 6.3 of this
Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Dispute” shall have the meaning set forth in Article 9.1.

“Distribution” shall have the meaning set forth in the recitals.

“Distribution Date” shall have the meaning set forth in the Separation and
Distribution Agreement.

“Employee Matters Agreement” shall have the meaning set forth in the Separation
and Distribution Agreement.

“Employment Tax” shall mean those Liabilities (as defined in the Separation and
Distribution Agreement) for Taxes that are allocable pursuant to the provisions
of the Employee Matters Agreement.

“Final Determination” shall mean the final resolution of liability for any Tax,
which resolution may be for a specific issue or adjustment or for a taxable
period,

(i) by an acceptance on an IRS Form 870 or 870-AD (or any successor forms
thereto), or by a comparable form or agreement pursuant to the laws of a state,
local, or non-United States taxing jurisdiction, except that acceptance on an
IRS Form 870 or 870-AD or comparable form or agreement shall not constitute a
Final Determination to the extent that such form or agreement reserves (whether
by its terms or by operation of Law) the right of the taxpayer to file a claim
for refund or the right of the Governmental Authority to assert a further
deficiency in respect of such issue or adjustment or for such taxable period (as
the case may be);

 

-4-



--------------------------------------------------------------------------------

(ii) by a decision, judgment, decree, or other order of a court of competent
jurisdiction which is or has become final and unappealable;

(iii) by a closing agreement or accepted offer in compromise pursuant to
Sections 7121 or 7122 of the Code, or a comparable agreement pursuant to the
laws of a state, local, or non-United States jurisdiction;

(iv) by any allowance of a refund or credit in respect of an overpayment of a
Tax, but only after the expiration of all periods during which such refund may
be recovered (including by way of offset) or, where such periods are undefined
or indefinite, in accordance with ordinary course limitation periods, by the
jurisdiction imposing such Tax;

(v) by a final settlement resulting from a treaty-based competent authority
determination; or

(vi) by any other final disposition, including by reason of the expiration of
the applicable statute of limitations or by mutual agreement of the Parties.

“Governmental Authority” shall have the meaning set forth in the Separation and
Distribution Agreement.

“Group” shall mean either the AFI Group or the AWI Group, as the context
requires.

“Identified Tax Return” shall mean any Tax Return reporting or otherwise
relating to, addressing, or describing any Income Tax or Separation Tax, whether
directly or indirectly.

“Income Tax” shall mean any federal, state, local or non-United States Tax
determined by reference to income, gains, net worth, gross receipts, or any
Taxes imposed in lieu of such a Tax.

“Indemnifying Party” shall have the meaning set forth in Article 5.2.

“Indemnitee” shall have the meaning set forth in Article 5.2.

“Initial Notice” shall have the meaning set forth in Article 9.1.

“IRS” shall mean the United States Internal Revenue Service.

“Law” shall have the meaning set forth in the Separation and Distribution
Agreement.

“Non-Controlling Party” shall mean, with respect to a Tax Contest, the Party
that is not entitled to control such Tax Contest pursuant to Articles 6.2 and
6.3 of this Agreement.

“Parties” shall mean the parties to this Agreement.

 

-5-



--------------------------------------------------------------------------------

“Past Practices” shall have the meaning set forth in Article 3.5.

“Person” shall have the meaning set forth in the Separation and Distribution
Agreement.

“Post-Distribution Period” shall mean any taxable year or other taxable period
beginning after the Distribution Date.

“Pre-Distribution Period” shall mean any taxable year or other taxable period
that ends on or before the Distribution Date.

“Preliminary Tax Advisor” shall have the meaning set forth in Article 9.1.

“Prime Rate” shall have the meaning set forth in the Separation and Distribution
Agreement.

“Privilege” shall mean any privilege that may be asserted pursuant to applicable
law, including any privilege arising pursuant to or relating to the
attorney-client relationship (including the attorney-client and work product
privileges), the accountant-client privilege and any privilege relating to
internal evaluation processes.

“Prohibited Acts” shall have the meaning set forth in Article 4.2.

“Proposed Acquisition Transaction” shall mean a transaction or series of related
transactions (or any agreement, understanding, arrangement or substantial
negotiations, within the meaning of Section 355(e) of the Code and the Treasury
Regulations promulgated thereunder, to enter into a transaction or series of
related transactions), whether such transaction is supported by AFI management
or shareholders, is a hostile acquisition, or otherwise, as a result of which
AFI (or any successor thereto) would merge or consolidate with any other Person
or as a result of which any Person or any group of related Persons would
(directly or indirectly) acquire, or have the right to acquire (through an
option or otherwise) from AFI (or any successor thereto) and/or one or more
holders of AFI Shares, respectively, any amount of stock of AFI, that would,
when combined with any other changes in ownership of the stock of AFI pertinent
for purposes of Section 355(e) of the Code and the Treasury Regulations
promulgated thereunder, constitute more than thirty-five percent (35%) of
(i) the value of all outstanding shares of AFI as of the date of such
transaction, or in the case of a series of transactions, the date of the last
transaction of such series, or (ii) the total combined voting power of all
shares of voting stock of AFI as of the date of the such transaction, or in the
case of a series of transactions, the date of the last transaction of such
series. Notwithstanding the foregoing, a Proposed Acquisition Transaction shall
not include (i) the adoption by AFI of a shareholder rights plan or
(ii) issuances by AFI that satisfy Safe Harbor VIII (relating to acquisition in
connection with a person’s performance of services) or Safe Harbor IX (relating
to acquisitions by a retirement plan of an employer) of Treasury Regulation
Section 1.355-7(d). For purposes of determining whether a transaction
constitutes an indirect acquisition, any recapitalization resulting in a shift
of voting power or any redemption of shares of stock (including any redemption
of AFI equity pursuant to the exception in Article 4.2(a)(viii)) shall be
treated as an indirect acquisition of stock by the non-exchanging shareholders.
This definition and the application thereof is intended to monitor compliance
with Section 355(e) of the Code and the Treasury Regulations promulgated
thereunder and shall be interpreted accordingly.

 

-6-



--------------------------------------------------------------------------------

“Reasonable Basis” shall mean reasonable basis within the meaning of
Section 6662(d)(2)(B)(ii)(II) of the Code and the Treasury Regulations
promulgated thereunder (or such other level of confidence required by the Code
at that time to avoid the imposition of penalties).

“Record Date” shall have the meaning set forth in the Separation and
Distribution Agreement.

“Refund” shall mean any refund, reimbursement, offset, credit, or other similar
benefit in respect of Taxes (including any overpayment of Taxes that can be
refunded or, alternatively, applied against future Taxes payable) together with
any interest paid on or with respect to such refund of Taxes; provided, however,
that the amount of any refund of Taxes shall be net of any Taxes imposed by any
Governmental Authority on the receipt of the refund, including any Taxes imposed
by way of withholding or offset.

“Reorganization” shall have the meaning set forth in the recitals.

“Reporting Memorandum” shall mean any memorandum prepared at the request of AWI
by any law or accounting firm with respect to the intended tax treatment of the
Reorganization and certain related transactions, as may be amended or modified
from time to time.

“Responsible Party” shall mean, with respect to any Tax Return, the Party having
responsibility for preparing and filing such Tax Return pursuant to this
Agreement.

“Restricted Period” shall mean the period that begins with the Distribution Date
and ends two (2) years thereafter.

“Separation” shall have the meaning set forth in the recitals.

“Separation and Distribution Agreement” shall have the meaning set forth in the
preamble hereto.

“Separation Taxes” shall mean those Taxes triggered by, or arising or otherwise
incurred as a result of, the Separation, the Distribution, the Reorganization or
any transactions associated therewith, except for (i) any Tax resulting from a
breach by any Party of any covenant in this Agreement or any Ancillary
Agreement, and (ii) any Tax attributable to a Prohibited Act.

“Straddle Period” shall mean any taxable year or other taxable period that
begins on or before the Distribution Date and ends after the Distribution Date.

“Subsidiary” shall have the meaning set forth in the Separation and Distribution
Agreement.

“Tax” or “Taxes” shall mean (i) all taxes, charges, fees, duties, levies,
imposts, rates or other assessments or governmental charges of any kind imposed
by any federal, state, local or non-United States Governmental Authority,
including, without limitation, income, gross receipts, employment, excise,
severance, stamp, occupation, premium, windfall profits, environmental, custom
duties, property, sales, use, license, capital stock, transfer, franchise,
registration, payroll, withholding, social security, unemployment, disability,
value added, alternative or add-on

 

-7-



--------------------------------------------------------------------------------

minimum or other taxes, whether disputed or not, and including any interest,
penalties, charges or additions attributable thereto, but not including any
Employment Taxes (ii) liability for the payment of any amount of the type
described in clause (i) above arising as a result of being (or having been) a
member of any group or being (or having been) included or required to be
included in any Tax Return related thereto, and (iii) liability for the payment
of any amount of the type described in clauses (i) or (ii) above as a result of
any express or implied obligation to indemnify or otherwise assume or succeed to
the liability of any other Person.

“Tax Advisor” shall have the meaning set forth in Article 9.1.

“Tax Attribute” shall mean net operating losses, capital losses, investment tax
credit carryovers, earnings and profits, foreign tax credit carryovers, overall
foreign losses, previously taxed income, separate limitation losses and any
other losses, deductions, credits or other comparable items that could affect a
Tax liability for a past or future taxable period.

“Tax Certificates” shall mean any certificates of officers of AWI and AFI,
provided to Skadden, Arps, Slate, Meagher & Flom LLP or any other law or
accounting firm in connection with any Tax Opinion issued in connection with the
Reorganization, Separation and/or Distribution.

“Tax Contest” shall have the meaning set forth in Article 6.1.

“Tax Counsel” shall mean a tax counsel or accountant of recognized national
standing reasonably acceptable to AWI.

“Tax Law” shall mean the law of any Governmental Authority or political
subdivision thereof relating to any Tax.

“Tax Materials” shall have the meaning set forth in Article 4.1(a).

“Tax Opinion” shall mean any written opinion of Skadden, Arps, Slate, Meagher &
Flom LLP or any other law or accounting firm, regarding certain tax consequences
of certain transactions executed as part of the Reorganization, Separation
and/or Distribution.

“Tax Records” shall have the meaning set forth in Article 8.1.

“Tax-Related Losses” shall mean (i) all accounting, legal and other professional
fees, and court costs incurred in connection with such Taxes, as well as any
other out-of-pocket costs incurred in connection with such Taxes; and (ii) all
costs, expenses and damages associated with stockholder litigation or
controversies and any amount paid by AWI (or its Affiliate) or AFI (or its
Affiliate) in respect of the liability of shareholders, whether paid to
shareholders or to the IRS or any other Governmental Authority, in each case,
resulting from the failure of the Distribution, the Reorganization or any
transaction associated therewith to be tax-free or otherwise have the tax
treatment described in any Tax Opinion.

“Tax Return” shall mean any return, report, certificate, form or similar
statement or document (including any related supporting information or schedule
attached thereto and any information return, amended tax return, claim for
refund or declaration of estimated tax) supplied

 

-8-



--------------------------------------------------------------------------------

to or filed with, or required to be supplied to or filed with, a Governmental
Authority, or any bill for or notice related to ad valorem or other similar
Taxes received from a Governmental Authority, in each case, in connection with
the determination, assessment or collection of any Tax or the administration of
any laws, regulations or administrative requirements relating to any Tax.

“Treasury Regulations” shall mean the regulations promulgated from time to time
under the Code as in effect for the relevant tax period.

“Unqualified Tax Opinion” shall mean an unqualified “will” opinion of Tax
Counsel on which AFI and AWI may rely to the effect that the Prohibited Act will
not result in any incremental liability for Separation Taxes. Any such opinion
must assume that the Distribution, Reorganization, and any transaction
associated therewith would have been tax-free or had the tax treatment described
in any applicable Tax Opinion if such transaction did not occur.

1.2 Interpretation. For all purposes of this Agreement: (i) the terms defined in
this Agreement include the plural as well as the singular; (ii) all references
in this Agreement to “Preamble”, “Recitals”, “Articles”, “Sections” and other
subdivisions are to the designated Preamble, Recitals, Articles, Sections and
other subdivisions of the body of this Agreement; (iii) pronouns of either
gender or neuter include, as appropriate, the other pronoun forms; (iv) the
words “herein,” “hereof” and “hereunder” and other words of similar import refer
to this Agreement as a whole and not to any particular Article, Section or other
subdivision; (v) “or” is not exclusive; (vi) “including” shall be deemed to be
followed by “but not limited to”; and (vii) any definition of or reference to
any statute shall be construed as referring also to any rules and regulations
promulgated thereunder.

ARTICLE II

PAYMENTS AND TAX REFUNDS

2.1 AWI Liability. AWI shall pay and be responsible for:

(a) any Taxes not allocated to AFI pursuant to Article 2.2; and

(b) any Separation Taxes.

2.2 AFI Liability. AFI shall pay and be responsible for:

(a) any AFI Indirect Tax Liability;

(b) any AFI Separate Tax Liability; and

(c) any Taxes for which AFI is required to indemnify AWI pursuant to Article
5.1(b) or (c).

2.3 Allocation of Employment Taxes. Liability for Employment Taxes shall be
determined pursuant to the Employee Matters Agreement.

 

-9-



--------------------------------------------------------------------------------

2.4 Tax Refunds.

(a) AWI shall be entitled to all Refunds related to Taxes the liability for
which is allocated to AWI pursuant to this Agreement.

(b) AFI shall pay to AWI any Refund received by AFI or any member of the AFI
Group that is allocable to AWI pursuant to this Article 2.4 no later than five
(5) Business Days after the receipt of such Refund. For purposes of this Article
2.4(b), any Refund that arises as a result of an offset, credit, or other
similar benefit in respect of Taxes other than a receipt of cash shall be deemed
to be received on the earlier of (i) the date on which a Tax Return is filed
claiming such offset, credit, or other similar benefit and (ii) the date on
which payment of the Tax which would have otherwise been paid absent such
offset, credit, or other similar benefit is due (determined without taking into
account any applicable extensions).

2.5 Prior Agreements. Except as set forth in this Agreement and in consideration
of the mutual indemnities and other obligations of this Agreement, any and all
prior Tax sharing or allocation agreements or practices between any member of
the AWI Group and any member of the AFI Group shall be terminated with respect
to the AFI Group and the AWI Group as of the Distribution Date. No member of
either the AFI Group or the AWI Group shall have any continuing rights or
obligations under any such agreement.

ARTICLE III

PREPARATION AND FILING OF TAX RETURNS

3.1 AWI’s Responsibility. AWI shall prepare and file when due (taking into
account any applicable extensions), or shall cause to be prepared and filed, all
Tax Returns that AWI or any member of the AWI Group is obligated to file
pursuant to applicable Tax Law.

3.2 AFI’s Responsibility. AFI shall prepare and file when due (taking into
account any applicable extensions), or shall cause to be prepared and filed, all
Tax Returns that AFI or any member of the AFI Group is obligated to file
pursuant to applicable Tax Law, other than those which AWI is responsible for
filing pursuant to Article 3.1.

3.3 Right To Review Tax Returns. With respect to any Identified Tax Return
relating to any Pre-Distribution Period or Straddle Period for which AFI is the
Responsible Party, AFI shall deliver such Identified Tax Return and related
workpapers to AWI for approval twenty (20) Business Days prior to the due date
of the relevant Identified Tax Return. AFI shall provide AWI at least ten
(10) Business Days to analyze and comment on such Identified Tax Return and
shall modify such Identified Tax Return before filing to include AWI’s
reasonable comments. AFI shall not, and shall not permit any member of the AFI
Group to, file any such Identified Tax Return without the prior written consent
of AWI, such consent to be exercised in AWI’s sole discretion.

3.4 Cooperation. The Parties shall provide, and shall cause their Affiliates to
provide, assistance and cooperation to one another in accordance with Article
VII with respect to the preparation and filing of Tax Returns, including
providing information required to be provided in Article VIII.

 

-10-



--------------------------------------------------------------------------------

3.5 Tax Reporting Practices. Except as provided in Article 3.6, with respect to
any Tax Return for any taxable period that begins on or before the second
anniversary of the Distribution Date with respect to which AFI is the
Responsible Party, such Tax Return shall be prepared in a manner (i) consistent
with past practices, accounting methods, elections and conventions (“Past
Practices”) used with respect to the Tax Returns in question (unless there is no
Reasonable Basis for the use of such Past Practices), and to the extent any
items are not covered by Past Practices (or in the event that there is no
Reasonable Basis for the use of such Past Practices), in accordance with
reasonable Tax accounting practices selected by AFI; and (ii) that, to the
extent consistent with clause (i), minimizes the overall amount of Taxes due and
payable on such Tax Return for all of the Parties by cooperating in making such
elections or applications for group or other relief or allowances available in
the taxing jurisdiction in which such Tax Return is filed. AFI shall not take
any action inconsistent with the assumptions (including items of income, gain,
deduction, loss and credit) made in determining all estimated or advance
payments of Taxes on or prior to the Distribution Date. In addition, AFI shall
not be permitted, and shall not permit any member of the AFI Group, to make a
change in any of its methods of accounting for tax purposes until all applicable
statutes of limitations for all Pre-Distribution Periods and Straddle Periods
have expired.

3.6 Reporting of Reorganization. The Tax treatment of any step in or portion of
the Reorganization shall be reported on each applicable Tax Return consistently
with the treatment thereof in any Tax Opinion or the Reporting Memorandum,
taking into account the jurisdiction in which such Tax Returns are filed, unless
there is no Reasonable Basis for such Tax treatment. In the event that a Party
shall determine that there is no Reasonable Basis for such Tax treatment, such
Party shall notify the other Party no later than twenty (20) Business Days prior
to filing the relevant Tax Return and the Parties shall attempt in good faith to
agree on the manner in which the relevant portion of the Reorganization shall be
reported.

3.7 Payment of Taxes.

(a) With respect to any Tax Return required to be filed pursuant to this
Agreement, the Responsible Party shall remit or cause to be remitted to the
applicable Governmental Authority in a timely manner any Taxes due in respect of
any such Tax Return.

(b) In the case of any Tax Return for which the Party that is not the
Responsible Party is obligated pursuant to this Agreement to pay all or a
portion of the Taxes reported as due on such Tax Return, the Responsible Party
shall notify the other Party, in writing, of its obligation to pay such Taxes
and, in reasonably sufficient detail, its calculation of the amount due by such
other Party and the Party receiving such notice shall pay such amount to the
Responsible Party upon the later of five (5) Business Days prior to the date on
which such payment is due and fifteen (15) Business Days after the receipt of
such notice.

3.8 Amended Returns and Carrybacks.

(a) AFI shall not, and shall not permit any member of the AFI Group to, file or
allow to be filed any Adjustment Request for any Pre-Distribution Period or
Straddle Period with respect to any Tax the liability for which is not allocated
to AFI pursuant to this Agreement without the prior written consent of AWI, such
consent to be exercised in AWI’s sole discretion.

 

-11-



--------------------------------------------------------------------------------

(b) AFI shall, and shall cause each member of the AFI Group to, make any
available elections to waive the right to carry back any Tax Attribute from a
taxable period or portion thereof ending after the Distribution Date to a
taxable period or portion thereof ending on or before the Distribution Date.

(c) AFI shall not, and shall cause each member of the AFI Group not to, without
the prior written consent of AWI, make any affirmative election to carry back
any Tax Attribute from a taxable period or portion thereof ending after the
Distribution Date to a taxable period or portion thereof ending on or before the
Distribution Date, such consent to be exercised in AWI’s sole discretion.

(d) Receipt of consent by AFI or a member of the AFI Group from AWI pursuant to
the provisions of this Article 3.8 shall not limit or modify AFI’s continuing
indemnification obligation pursuant to Article V.

3.9 Tax Attributes.

(a) AFI shall make its own determination as to the existence and the amount of
the Tax Attributes to which it is entitled after the Distribution Date;
provided, however, that such determination shall be made in a manner that is
(a) consistent with Past Practices; (b) in accordance with the rules prescribed
by applicable Law, including the Code and the Treasury Regulations;
(c) consistent with the Tax Certifications, the Tax Opinions and the Reporting
Memorandum; (d) reasonably determined by AFI to minimize the aggregate cash Tax
liability of the Parties for all Pre-Distribution Tax Periods and the portion of
all Straddle Periods ending on the Distribution Date; and (e) with respect to
any determination relating to the existence or availability of net operating
losses, consented to in writing by AWI, such consent to be exercised in AWI’s
sole and absolute discretion.

(b) Upon the reasonable request of AFI, AWI shall provide AFI with any
reasonably available Tax Records relating to the determination of Tax Attributes
if and only to the extent such Tax Records exist on the Distribution Date.
Nothing in this Agreement, including this Article 3.9(b), shall require AWI to
make any determinations or otherwise create any Tax Records with respect to Tax
Attributes or the determination thereof.

ARTICLE IV

REPRESENTATIONS AND COVENANTS

4.1 Compliance with Tax Opinions.

(a) AWI, on behalf of itself and all other members of the AWI Group, hereby
represents and warrants that (i) it has examined the Tax Opinions, the Tax
Certificates, the Reporting Memorandum, and any other materials delivered or
deliverable in connection with the rendering of Tax Opinions (collectively, the
“Tax Materials”) and (ii) the facts presented and representations made therein,
to the extent descriptive of or otherwise relating to AWI or any member of the
AWI Group or the AWI Businesses, were, at the time presented or represented and
from such time until and including the Distribution Date, true, correct, and
complete in all material respects. AWI, on behalf of itself and all other
members of the AWI Group, hereby confirms and agrees to comply with any and all
covenants and agreements in the Tax Materials applicable to AWI or any member of
the AWI Group or the AWI Businesses.

 

-12-



--------------------------------------------------------------------------------

(b) AFI, on behalf of itself and all other members of the AFI Group, hereby
represents and warrants that (i) it has examined the Tax Materials and (ii) the
facts presented and representations made therein, to the extent descriptive of
or otherwise relating to AFI or any member of the AFI Group or the AFI Business,
were, at the time presented or represented and from such time until and
including the Distribution Date, true, correct, and complete in all material
respects. AFI, on behalf of itself and all other members of the AFI Group,
hereby confirms and agrees to comply with any and all covenants and agreements
in the Tax Materials applicable to AFI or any member of the AFI Group or the AFI
Business.

4.2 Consent Requirement for Major Transactions. AFI, on behalf of itself and all
other members of the AFI Group, hereby covenants and agrees that no member of
the AFI Group will take or permit to be taken:

(a) within the Restricted Period, any of the following actions:

(i) any Proposed Acquisition Transaction, or approval of any Proposed
Acquisition Transaction for any purpose;

(ii) any merger, scheme of arrangement, or consolidation with any other Person
or liquidation or partial liquidation; or any approval or allowance of any
merger, scheme of arrangement, consolidation, liquidation, or partial
liquidation of any of the ATOB Entities;

(iii) any approval or allowance of the discontinuance, cessation, or sale or
other transfer (to an Affiliate or otherwise) of, or a material change in, any
Active Business;

(iv) any approval or allowance of the sale, transfer, issuance, or other
disposition (to an Affiliate or otherwise), directly or indirectly, of any share
of, or other equity interest or an instrument convertible into an equity
interest in, any of the ATOB Entities;

(v) any sale, transfer, or other disposition of more than 35 percent (35%) of
its consolidated gross or net assets, or approval or allowance of the sale,
transfer, or other disposition (to an Affiliate or otherwise) of more than 35
percent (35%) of the consolidated gross or net assets of any of the ATOB
Entities (in each case, excluding sales in the ordinary course of business, and
measured based on fair market values as of the date of the Distribution);

(vi) any amendment to its certificate of incorporation (or other organizational
documents), or any other action or approval or allowance of the taking of any
action, whether through a stockholder vote or otherwise, affecting the voting
rights of the stock of AFI or any of the ATOB Entities;

 

-13-



--------------------------------------------------------------------------------

(vii) any issuance of shares of a new class of nonvoting stock or approval or
allowance of any of the ATOB Entities to issue shares of a new class of
nonvoting stock;

(viii) any purchase, directly or through any Affiliate, of any of its
outstanding stock after the Distribution, other than through stock purchases
meeting the requirements of Section 4.05(1)(b) of Revenue Procedure 96-30; or

(b) any action at any time that could jeopardize, directly or indirectly, any of
the conclusions contained in any Tax Opinion (any such action, together with any
actions described in Article 4.2(a), collectively, the “Prohibited Acts”).

Notwithstanding the foregoing, AFI or a member of the AFI Group may take any of
the Prohibited Acts if AFI either (i) obtains an Unqualified Tax Opinion in form
and substance reasonably satisfactory to AWI or (ii) obtains the prior written
consent of AWI waiving the requirement that AFI obtain an Unqualified Tax
Opinion, such waiver to be provided in AWI’s sole and absolute discretion. AWI’s
evaluation of an Unqualified Tax Opinion may consider, among other factors, the
appropriateness of any underlying assumptions, representations, and covenants
made in connection with such opinion. AFI shall bear all costs and expenses of
securing any such Unqualified Tax Opinion and shall reimburse AWI for all
reasonable out-of-pocket expenses that AWI or its Subsidiaries may incur in good
faith in seeking to obtain or evaluate any such Unqualified Tax Opinion. Neither
the delivery of an Unqualified Tax Opinion nor AWI’s waiver of AFI’s obligation
to deliver an Unqualified Tax Opinion shall limit or modify AFI’s continuing
indemnification obligation pursuant to Article V.

4.3 AWI Covenants. Notwithstanding anything to the contrary contained in this
Agreement or any other agreement, AWI, on behalf of itself and all other members
of the AWI Group, hereby confirms and agrees that neither AWI nor any member of
the AWI Group will take or permit to be taken any action at any time that would
likely jeopardize, directly or indirectly, any of the conclusions contained in
any Tax Opinion.

ARTICLE V

INDEMNITY OBLIGATIONS

5.1 Indemnity Obligations.

(a) AWI shall indemnify and hold harmless AFI from and against, and will
reimburse AFI for, (i) all liability for Taxes allocated to AWI pursuant to
Article II, and (ii) all Taxes and Tax-Related Losses arising out of, based
upon, or relating or attributable to any breach of or inaccuracy in, or failure
to perform, as applicable, any representation, covenant, or obligation of any
member of the AWI Group pursuant to this Agreement.

(b) Without regard to whether any action is permitted or consented to hereunder
and notwithstanding anything to the contrary contained herein, AFI shall
indemnify and hold harmless AWI from and against, and will reimburse AWI for,
(i) all liability for Taxes allocated to AFI pursuant to Article II, (ii) all
Taxes and Tax-Related Losses arising out of, based upon, or relating or
attributable to any breach of or inaccuracy in, or failure to perform, as

 

-14-



--------------------------------------------------------------------------------

applicable, any representation, covenant, or obligation of any member of the AFI
Group pursuant to this Agreement, (iii) all Taxes and Tax-Related Losses arising
out of, based upon, or relating or attributable to any Prohibited Act by AFI or
any member of the AFI Group, regardless of whether (A) AWI consented to such
Prohibited Act, or (B) AFI obtained an Unqualified Tax Opinion, and (iv) the
amount of any Refund received by any member of the AFI Group that is allocated
to AWI pursuant to Article 2.4(a).

(c) To the extent that any Tax or Tax-Related Loss is subject to indemnity
pursuant to both Articles 5.1(a) and 5.1(b), responsibility for such Tax or
Tax-Related Loss shall be shared by AWI and AFI according to relative fault.

5.2 Indemnification Payments.

(a) Except as otherwise provided in this Agreement, if either Party (the
“Indemnitee”) is required to pay to a Governmental Authority a Tax or to another
Party an indemnification payment in respect of a Tax that another Party (the
“Indemnifying Party”) is liable for under this Agreement, including as the
result of a Final Determination, the Indemnitee shall notify the Indemnifying
Party, in writing, of its obligation to pay such Taxes and, in reasonably
sufficient detail, its calculation of the amount due by such Indemnifying Party
to the Indemnitee, including any Tax-Related Losses attributable thereto. The
Indemnifying Party shall pay such amount, including any Tax-Related Losses
attributable thereto, to the Indemnitee no later than the later of (i) five
(5) Business Days prior to the date on which such payment is due to the
applicable Governmental Authority or (ii) fifteen (15) Business Days after the
receipt of notice from the other Party.

(b) If, as a result of any change or redetermination made with respect to
Article 2.1 or 2.2, any amount previously allocated to and borne by one Party
pursuant to the provisions of Article II is thereafter allocated to the other
Party, then, no later than ten (10) Business Days after such change or
redetermination, such other Party shall pay to such Party the amount previously
borne by such Party which is allocated to such other Party as a result of such
change or redetermination.

5.3 Payment Mechanics.

(a) Subject to Article 10.2, all payments under this Agreement shall be made by
AWI directly to AFI and by AFI directly to AWI; provided, however, that if the
Parties mutually agree with respect to any such indemnification payment, any
member of the AWI Group, on the one hand, may make such indemnification payment
to any member of the AFI Group, on the other hand, and vice versa. All
indemnification payments shall be treated in the manner described in Article
5.4.

(b) Any late payment made by one Party to another Party pursuant to this
Agreement shall be subject to interest at a rate per annum equal to the then
effective Prime Rate plus 1% (or the maximum legal rate, whichever is lower),
calculated for the actual number of days elapsed, and accrued from the date on
which such payment was due up to the date of the actual receipt of payment.

 

-15-



--------------------------------------------------------------------------------

(c) In the case of any payment of Taxes made by a Responsible Party or
Indemnitee pursuant to this Agreement for which such Responsible Party or
Indemnitee, as the case may be, has received a payment from the other Party,
such Responsible Party or Indemnitee shall provide to the other Party a copy of
any official government receipt received with respect to the payment of such
Taxes to the applicable Governmental Authority (or, if no such official
governmental receipts are available, executed bank payment forms or other
reasonable evidence of payment).

5.4 Treatment of Payments. The Parties agree that any payment made among the
Parties pursuant to this Agreement shall be treated, to the extent permitted by
law, for all United States federal income Tax purposes as either (i) a
non-taxable contribution by AWI to AFI, or (ii) a distribution by AFI to AWI, in
each case, made immediately prior to the Distribution.

ARTICLE VI

TAX CONTESTS

6.1 Notice. Each Party shall promptly notify the other Party in writing upon
receipt by such Party or any member of its Group of a written communication from
any Governmental Authority with respect to any pending or threatened audit,
claim, dispute, suit, action, proposed assessment or other proceeding concerning
any Taxes for which the other Party may be liable pursuant to this Agreement (a
“Tax Contest”).

6.2 Control of Contests by AWI. AWI shall have the sole responsibility and right
to control the prosecution of any Tax Contest, including the exclusive right to
communicate with agents of the applicable Governmental Authority and to control,
resolve, settle, or agree to any deficiency, claim, or adjustment proposed,
asserted, or assessed in connection with or as a result of any such Tax Contest,
other than AFI Controlled Tax Contests (collectively, “AWI Controlled Tax
Contests”).

6.3 Control of Contests by AFI. AFI shall have the full responsibility and right
to control the prosecution of any Tax Contest, including the exclusive right to
communicate with agents of the applicable Governmental Authority and to control,
resolve, settle, or agree to any deficiency, claim, or adjustment proposed,
asserted, or assessed in connection with or as a result of any such Tax Contest,
involving any Tax Return filed or required (or purportedly required) to be filed
by AFI or any member of the AFI Group, and any Tax Contest relating exclusively
to AFI Indirect Taxes for any taxable year or taxable period (collectively, “AFI
Controlled Tax Contests”).

6.4 Obligation of Continued Notice. During the pendency of any Tax Contest or
threatened Tax Contest, each of the Parties shall provide prompt notice to the
other Party of any written communication received by it or a member of its
respective Group from a Governmental Authority regarding any Tax Contest for
which it is indemnified by the other Party hereunder or for which it may be
required to indemnify the other Party hereunder. Such notice shall attach copies
of the pertinent portion of any written communication from a Governmental
Authority and contain factual information (to the extent known) describing any
asserted Tax liability in reasonable detail and shall be accompanied by copies
of any notice and other documents

 

-16-



--------------------------------------------------------------------------------

received from any Governmental Authority in respect of any such matters. Such
notice shall be provided in a reasonably timely fashion; provided, however, that
in the event that timely notice is not provided, a Party shall be relieved of
its obligation to indemnify the other Party only to the extent that such delay
results in actual increased costs or actual prejudice to such other Party.

6.5 Settlement Rights. Unless waived by the Parties in writing, in connection
with any potential adjustment in a Tax Contest as a result of which adjustment
the Non-Controlling Party may reasonably be expected to become liable to make
any indemnification payment to the Controlling Party under this Agreement:
(i) the Controlling Party shall keep the Non-Controlling Party informed in a
timely manner of all actions taken or proposed to be taken by the Controlling
Party with respect to such potential adjustment in such Tax Contest; (ii) the
Controlling Party shall timely provide the Non-Controlling Party copies of any
written materials relating to such potential adjustment in such Tax Contest
received from any Tax Authority; (iii) the Controlling Party shall timely
provide the Non-Controlling Party with copies of any correspondence or filings
submitted to any Tax Authority or judicial authority in connection with such
potential adjustment in such Tax Contest; and (iv) the Controlling Party shall
defend such Tax Contest diligently and in good faith; provided, however, that
nothing in this Article 6.5 shall affect AWI’s right to control, resolve,
settle, or agree to any deficiency, claim, or adjustment proposed, asserted, or
assessed in connection with or as a result of any AWI Controlled Tax Contest, or
consent to the resolution, settlement or agreement of any deficiency, claim or
adjustment proposed, asserted or assessed in connection with or as a result of
any such AFI Controlled Tax Contest, in AWI’s sole and absolute discretion. The
failure of the Controlling Party to take any action specified in the preceding
sentence with respect to the Non-Controlling Party shall not relieve the
Non-Controlling Party of any liability and/or obligation which it may have to
the Controlling Party under this Agreement, and in no event shall such failure
relieve the Non-Controlling Party from any other liability or obligation which
it may have to the Controlling Party.

ARTICLE VII

COOPERATION

7.1 General. Each Party shall fully cooperate, and shall cause all members of
such Party’s Group to fully cooperate, with the other Party in connection with
the preparation and filing of any Tax Return or the conduct of any Tax Contest
(including, where appropriate or necessary, providing a power of attorney)
concerning any issues or any other matter contemplated pursuant to this
Agreement. Each Party shall make its employees and facilities available on a
mutually convenient basis to facilitate such cooperation.

7.2 Consistent Treatment. Unless and until there has been a Final Determination
to the contrary, each Party agrees not to take any position on any Tax Return,
in connection with any Tax Contest or otherwise that is inconsistent with the
treatment of payments between the AWI Group and the AFI Group as set forth in
Article 5.4, or the Tax Materials.

 

-17-



--------------------------------------------------------------------------------

ARTICLE VIII

RETENTION OF RECORDS; ACCESS

8.1 Retention of Records. For so long as the contents thereof may become
material in the administration of any matter under applicable Tax law, but in
any event until the later of (i) the expiration of any applicable statutes of
limitation and (ii) seven years after the Distribution Date, the Parties shall
retain records, documents, accounting data and other information (including
computer data) necessary for the preparation and filing of all Tax Returns
(collectively, “Tax Records”) in respect of Taxes of any member of either the
AWI Group or the AFI Group for any Pre-Distribution Period, Straddle Period, or
Post-Distribution Period or for any Tax Contests relating to such Tax Returns.
At any time after the Distribution Date that the AWI Group proposes to destroy
such material or information, it shall first notify the AFI Group in writing and
the AFI Group shall be entitled to receive such materials or information
proposed to be destroyed. At any time after the Distribution Date that the AFI
Group proposes to destroy such material or information, it shall first notify
the AWI Group in writing and the AWI Group shall be entitled to receive such
materials or information proposed to be destroyed.

8.2 Access to Tax Records. The Parties and their respective Affiliates shall
make available to each other for inspection and copying during normal business
hours upon reasonable notice all Tax Records (and, for the avoidance of doubt,
any pertinent underlying data accessed or stored on any computer program or
information technology system) in their possession and shall permit the other
Party and its Affiliates, authorized agents and representatives and any
representative of a Governmental Authority or other Tax auditor direct access,
during normal business hours upon reasonable notice to any computer program or
information technology system used to access or store any Tax Records, in each
case to the extent reasonably required by the other Party in connection with the
preparation of Tax Returns or financial accounting statements, audits,
litigation, or the resolution of items pursuant to this Agreement. The Party
seeking access to the records of the other Party shall bear all costs and
expenses associated with such access, including any professional fees.

8.3 Preservation of Privilege. No member of the AFI Group shall provide access
to, copies of, or otherwise disclose to any Person any documentation relating to
Taxes existing as of the date hereof to which Privilege may reasonably be
asserted without the prior written consent of AWI, such consent not to be
unreasonably withheld.

ARTICLE IX

DISPUTE RESOLUTION

9.1 Any dispute, controversy or claim arising out of or relating to this
Agreement (a “Dispute”), shall initially referred to the Transition Committee
(as defined in the Separation and Distribution Agreement) for resolution. If the
Transition Committee is unable to resolve such Dispute within thirty (30) days,
then either Party may provide written notice thereof to the other Party (the
“Initial Notice”), and the Parties shall thereafter attempt in good faith to
negotiate a resolution of the Dispute. The negotiations shall be conducted by
executives who hold, at a minimum, the title of vice president and who have
authority to settle the Dispute. All such

 

-18-



--------------------------------------------------------------------------------

negotiations shall be confidential and shall be treated as compromise and
settlement negotiations for purposes of applicable rules of evidence. In the
event that a Dispute is not resolved within sixty (60) days after receipt by a
Party of an Initial Notice, or within such longer period as the Parties may
agree to in writing, then the Parties to such Dispute shall each separately
retain an independent, nationally recognized law or accounting firm (each, a
“Preliminary Tax Advisor” and, together, the “Preliminary Tax Advisors”), which
Preliminary Tax Advisors shall jointly retain a third independent, nationally
recognized law or accounting firm which must be located in New York, New York
(the “Tax Advisor”) on behalf of the Parties to the Dispute to act as an
arbitrator in order to resolve the Dispute. The Tax Advisor’s determination as
to any Dispute shall be made in accordance with the terms of this Agreement and
shall be final and binding on the Parties and not subject to collateral attack
for any reason (other than manifest error). All fees and expenses of the
Preliminary Tax Advisor shall be borne by the Party that engaged such advisor
and all of the fees and expenses of the Tax Advisor shall be shared equally by
each of the Parties to the Dispute.

9.2 EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY DISPUTE DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE BREACH,
TERMINATION OR VALIDITY OF THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF A DISPUTE, SEEK
TO ENFORCE THE FOREGOING WAIVER, (ii) EACH SUCH PARTY UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY AND (iv) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.2.

ARTICLE X

MISCELLANEOUS PROVISIONS

10.1 Conflicting Agreements. In the event of any inconsistency between this
Agreement and any Schedule hereto, the Schedule shall prevail. In the event and
to the extent that there shall be a conflict between the provisions of this
Agreement and the provisions of the Separation and Distribution Agreement or any
Ancillary Agreement, this Agreement shall control with respect to the subject
matter thereof.

10.2 Assignability. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto, and their respective successors and permitted
assigns. A Party hereto may assign its respective rights or delegate its
respective obligations under this Agreement to any Affiliate of such Party;
provided, however, that in connection with each such assignment or delegation,
the assigning Party provides a guarantee to the non-assigning Party for any
liability

 

-19-



--------------------------------------------------------------------------------

or obligation assigned or delegated pursuant to this Section 10.2; provided,
further, that AFI shall only be entitled to assign its rights or delegate its
obligations under this Agreement with the prior written consent of AWI.

10.3 No Fiduciary Relationship. The duties and obligations of the Parties, and
their respective successors and permitted assigns, contained herein are the
extent of the duties and obligations contemplated by this Agreement; nothing in
this Agreement is intended to create a fiduciary relationship between the
Parties hereto, or any of their successors and permitted assigns, or create any
relationship or obligations other than those explicitly described.

10.4 Application to Present and Future Subsidiaries. This Agreement is being
entered into by AWI and AFI on behalf of themselves and the members of their
respective Group. This Agreement shall constitute a direct obligation of each
such Party and shall be deemed to have been readopted and affirmed on behalf of
any entity that becomes a Subsidiary of AWI or AFI in the future.

10.5 Further Assurances. Subject to the provisions hereof, the Parties hereto
shall make, execute, acknowledge and deliver such other instruments and
documents, and take all such other actions, as may be reasonably required in
order to effectuate the purposes of this Agreement and to consummate the
transactions contemplated hereby.

10.6 Survival. Notwithstanding any other provision of this Agreement to the
contrary, all representations, covenants and obligations contained in this
Agreement shall survive until the expiration of the applicable statute of
limitations with respect to any such matter (including extensions thereof).

10.7 Notices. All notices, requests, claims, demands or other communications
under this Agreement shall be in writing and shall be given or made (and shall
be deemed to have been duly given or made upon receipt) by delivery in person,
by overnight courier service, by facsimile or electronic transmission with
receipt confirmed (followed by delivery of an original via overnight courier
service) or by registered or certified mail (postage prepaid, return receipt
requested) to the respective Parties at the following addresses (or at such
other address for a Party as shall be specified in a notice given in accordance
with this Article 10.7):

 

-20-



--------------------------------------------------------------------------------

If to AWI, to:   Armstrong World Industries, Inc. P.O. Box 3001   Lancaster PA
17604  

Email:   mahershey@armstrongceilings.com Attention:   General Counsel

with a copy to:   Skadden, Arps, Slate, Meagher & Flom LLP 4 Times Square   New
York, NY 10036  

Email:   Steven.Matays@skadden.com Attention:   Steven J. Matays

If to AFI, to:   Armstrong Flooring, Inc. P.O. Box 3025   Lancaster, PA 17604  

Email:   csparisi@armstrongflooring.com Attention:   General Counsel

with a copy (prior to the Distribution Effective Time (as defined in the
Separation and Distribution Agreement)) to: Skadden, Arps, Slate, Meagher & Flom
LLP 4 Times Square   New York, NY 10036  

Email:   Steven.Matays@skadden.com Attention:   Steven J. Matays

Any Party may, by notice to the other Party, change the address to which such
notices are to be given.

10.8 No Circumvention. The Parties agree not to directly or indirectly take any
actions, act in concert with any Person who takes an action, or cause or allow
any member of any such Party’s Group to take any actions (including the failure
to take a reasonable action) such that the resulting effect is to materially
undermine the effectiveness of any of the provisions of this Agreement, the
Separation and Distribution Agreement or any other Ancillary Agreement
(including adversely affecting the rights or ability of any Party to
successfully pursue indemnification or payment pursuant to the provisions of
this Agreement).

10.9 No Duplication; No Double Recovery. Nothing in this Agreement is intended
to confer to or impose upon any Party a duplicative right, entitlement,
obligation, or recovery with respect to any matter arising out of the same facts
and circumstances.

 

-21-



--------------------------------------------------------------------------------

10.10 Separation and Distribution Agreement. To the extent not inconsistent with
any specific term of this Agreement, the provisions of the Separation and
Distribution Agreement shall apply in relevant part to this Agreement, including
Article IX Termination; 10.1 Counterparts; Entire Agreement; Corporate Power;
10.2 Governing Law; 10.4 Third-Party Beneficiaries; 10.6 Severability; 10.7
Force Majeure; 10.9 Publicity; 10.10 Expenses; 10.11 Headings; 10.12 Survival of
Covenants; 10.13 Waivers of Default; 10.14 Specific Performance; 10.15
Amendments; 10.16 Interpretation; 10.17 Limitations of Liability; 10.18
Performance; and 10.19 Mutual Drafting.

*        *        *

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the day and year first above written.

 

ARMSTRONG WORLD INDUSTRIES, INC. By:  

/s/ Brian L. MacNeal

  Name:   Brian L. MacNeal   Title:   Authorized Officer ARMSTRONG FLOORING,
INC. By:  

/s/ John W. Thompson

  Name:   John W. Thompson   Title:   Authorized Officer

 

-23-